EXHIBIT 99.1 INDEX TO UNAUDITED PRO FORMA SUMMARY FINANCIAL DATA Page Unaudited Pro Forma Condensed Consolidated Balance Sheet of Seanergy Maritime Holdings Corp. and MCS as of December 31, 2009 2 Unaudited Pro Forma Condensed Consolidated Statement of Income of Seanergy Maritime Holdings Corp., BET and MCS for the Year Ended December 31, 2009 3 Unaudited Conversion of MCS Consolidated Balance Sheet from IFRS to U.S. GAAP as of December 31, 2009 4 Unaudited Conversion of MCS Consolidated Statement of Income from IFRS to U.S. GAAP for the Year Ended December 31, 2009 5 SEANERGY, BET AND MCS UNAUDITED PRO FORMA FINANCIAL STATEMENTS Accounting Treatment The accompanying unaudited pro forma condensed consolidated financial statements give pro forma effect to (i) Seanergy's acquisition of a 50% ownership interest in BET, which was completed on August 12, 2009, and (ii) Seanergy's acquisition of a 51% ownership interest in MCS, which was completed on May 20, 2010. We control BET through our right to appoint a majority of the BET board of directors. The acquisitions were accounted for under the purchase method of accounting and accordingly, the net assets acquired have been recorded at their fair values. Basis of Accounting — The consolidated financial statements have been prepared in accordance with U.S. GAAP. The unaudited pro forma summary financial information is for illustrative purposes only. You should not rely on the unaudited pro forma condensed consolidated balance sheet as of 12/31/09 and the unaudited pro forma condensed statement of income for the year ended December 31, 2009 as being indicative of the historical financial position and results of income that would have been achieved had the business combination been consummated as of January 1, 2009. The unaudited pro forma condensed statement of income for the year ended December 31, 2009 has been derived from (i) the audited (historical) statement of income of Seanergy and its subsidiaries for the year ended December 31, 2009; (ii) the unaudited statement of income of BET for the six months ended June 30, 2009 as converted to U.S. GAAP from IFRS; (iii) the unaudited statement of income of BET for the period from July 1, 2009 to August 12, 2009; and (iv) the unaudited statement of income of MCS for the year ended December 31, 2009 converted to U.S. GAAP from IFRS.In addition, for MCS there are certain adjustments made to the pro forma balance sheet and income statement to reflect the disposals of eight vesselsas ofDecember 31, 2009 andfor the year endedDecember 31, 2009, that were not part of the acquisition by Seanergy. The pro forma adjustments primarily relate to the allocation of the purchase price, including adjusting assets and liabilities to fair value with related changes in depreciation and amortization expense. 1 Seanergy Maritime Holdings Corp. and Maritime Capital Shipping Limited Unaudited Pro Forma Consolidated Balance Sheet December 31, 2009 Pro Forma Including Fair Value Adjustments Seanergy (1) Maritime Capital Shipping Pro forma adjustments for 8 Vessels disposed Debit Credit Consolidation Adjustments for MCS Total Pro Forma ASSETS Current assets Cash and cash equivalents ) (N1,N2) (C7) - ) (E1) Restricted cash - Trade accounts and other receivables - Inventories ) (N2) - - - Due from related parties - Prepaid expenses ) (N2) - - - Insurance claims - Other current assets 39 - 39 Total current assets ) - ) Vessels ) (N1) (C1) - Office equipment, net 20 - Total fixed assets ) - - Goodwill - Dry Docking - - (C2) - Deferred Finance charges ) (N1) - (C3) Other non-current assets - TOTAL ASSETS ) ) LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Current portion of long-term debt ) (N1) (C7) - - Trade accounts payable and accrued expenses ) (N2) - - - Fair value of interest rate swap ) (N1) - - - Amounts due to underwriter 19 - 19 Current tax liabilities - Deferred revenue – related party - Deferred revenue ) (N2) - - - Total current liabilities ) - - Long-term debt, excluding current portion - Financial instruments - Below market acquired time charters - Total liabilities ) - - - Shareholder’s equity Common stock 3 - (C4) - 3 Additional paid-in capital - (C4) (C4,C5) ) (E1) Revaluation reserve - ) - (C4) - - Retained earnings ) ) - (C4) - ) Noncontrolling interest - (E2) Total shareholders’ equity ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY 151,166 ) Pro Forma Adjustments and Eliminations (in thousands of U.S. dollars, except for share and per share data, unless otherwise stated): Derived from the consolidated balance sheet of Seanergy Maritime Holdings Corp. and subsidiaries for the year ended December 31, 2009. MCS Acquisition (C1) To record the vessels at their fair value as of the date of acquisition.Due to US GAAP impairment methodology, the carrying value of the vessels under US GAAP reflected no impairment as of December 31, 2009.As a result of the acquisition, the vessels were adjusted to fair value as of the acquisition date. (C2) To eliminate dry-docking costs that are included in the fair value of the vessels. (C3) To eliminate deferred finance costs that are included in the fair value of the debt. (C4)To eliminate common stock, prior APIC, retained earnings, reserves due to the acquisition. (C5) In May 2010, the Company issued 603,326,000 new fully paid shares for an aggregate subscription price of $31,000.The cash raised from this issuance was used to pay down $28.1 million of debt.The remaining $2.9 million is reflected as cash. (E1) Seanergy purchased 51% of the historical cost of MCS, totaling $22,439, from a signficant shareholder in May 2010 for $33 million.The consideration paid above the historical cost was considered a deemed distribution to the significant shareholder of $10.6 million. (E2) To reflect NCI of 49% ownership in MCS Note 1: Subsequent to December 31, 2009, Maritime CapitalShipping disposed of eight vessels, the related debt and other assets and liabilities.These transactions have been adjusted in the pro forma schedule to be able to better reflect the business acquired by Seanergy and the pro forma impact. (N1) During 2010, MCS entered into a settlement agreement with one of its lending banks.Pursuant to the terms of that agreement, cash, one vessel and the shares of five vessel owning subsidiaries were transferred to the bank in full satisfaction of all debt obligations, including interest rate swaps. In addition, two vessels were sold and delivered to their new owners during 2010.The proceeds from these sales were used to pay down the existing debt. (N2)These adjustments reflect the other assets and other liabilities disposed of with the 8 vessels. 2 Seanergy Maritime Holdings Corp., Bulk Energy Transport (Holdings) Limited and Maritime Capital Shipping Limited Unaudited Pro Forma Consolidated Statement of Operations For the year ended December 31, 2009 Bulk Energy Maritime Capital Disposal of 8 vessels Pro Forma Including Fair Value Adjustments and adj for the period 7/1-8/12/09 Total Pro Seanergy (G1) Transport (G2) Shipping Debit Credit Forma Revenues: Vessel revenue– related party - - - (G3) Vessel revenue – non-related party - )(N1) - - Commissions – related party ) - ) Commissions –non related party ) - ) Vessel revenue ) Expenses: Direct voyage expenses ) (2,524 ) - - (G3) - ) Vessel operating expenses ) (5,592 ) ) (N1) (G3) ) Voyage expenses – related party ) - ) Management fees – non related party - - ) (N1) ) Management fees - related party ) (723 ) - (G3) - ) General and administration expenses ) - ) 85 (N1) 27 - ) General and administration expenses – related party ) - ) Depreciation ) (10,550 ) ) (N1) (G3) (G4) ) (D1) Amortization of deferred dry-docking costs ) (1,180 ) ) (N1) - (G5) ) (D2) Vessels’ impairment loss - - ) (N2) - - - Gain from acquisition - Operating Income (Loss) (3,088 ) ) Other Expenses: Interest and finance costs ) (1,953 ) ) (N1) (G6) (D4) ) (D3) Interest and finance costs – shareholders ) - ) Interest income – money market funds 53 )(N1) - (G3) Loss on interest rate swaps ) - ) (N1) - - ) Income tax - - ) - - - ) Foreign currency exchange gains (losses), net ) - - - 7 (G3) ) Other Income (Expense) Net income (loss) ) ) Less: Net Income/(Loss)Attributable to the Noncontrolling interest (E1) - - (E1) (E1) Net Income/(Loss) attributable to Seanergy (2,683 ) (91,273 ) Net Income per common share Basic Diluted Weighted average common shares outstanding (Note 8) Basic Diluted Pro Forma Adjustments and Eliminations (in thousands of U.S. dollars, except for share and per share data, unless otherwise stated): (G1)Derived from the consolidated statement of income of Seanergy Maritime Holdings Corp. and subsidiaries for the year ended December 31, 2009. BET Acquisition (G2)As reported under U.S. GAAP for the six months period ended June 30, 2009. (G3)Represents the additional revenue, operating and other expenses for the BET Vessels operatingfrom July 1, 2009 to August 12, 2009. (G4)Represents adjustments to the depreciation expense forBET operating from July 1, 2009 to August 12, 2009. (G5)To eliminate amortization of drydocking costs for BET. (G6)To adjust interest and finance costs and deferred financing costs for BET of $1,519, as if the increased margin and prepayment was effective from January 1, 2009. MCS Acquisition (D1)To adjust depreciation expense based on the fair value of the vessels as of the date of acquisition. (D2)To eliminate the amortization of dry-docking costs. (D3) To adjust interest and finance costs, as if the increased margin was effective from January 1 , 2009. (D4) To eliminate amortization of deferred financing costs. Note 1: Subsequent to December 31, 2009, Maritime Capital Shipping disposed of eight vessels, the related debt and other assets and liabilities.These transactions have been adjusted in the pro forma schedule to be able to better reflect the business acquired by Seanergy and the pro forma impact. (N1) Reflects the operations of the 8 disposed vessels for the year ended December 31, 2009. (N2) For the year ended December 31, 2009, under US GAAP all impairment losses relate to the 8 disposed vessels. (E1)To reflect non controlling interest of 50% ownership in BET and 49% ownership in MCS. Basic: Net income $ Weighted average of common shares outstanding — basic Net income per common share-basic $ Diluted: Net income $ Weighted average common shares outstanding Effect of dilutive common stock equivalents Pro forma weighted average number of common shares outstanding — diluted Net income per common share-diluted $ Thus, as of December 31, 2009, securities that could potentially dilute basic EPS in the future that were included in the computation of diluted EPS as mentioned above are: Convertible note – to related party Contingently-issuable shares – earn-out Total Thus, as of December 31, 2009, securities that could potentially dilute basic EPS in the future that were not included in the computation of diluted EPS as mentioned above are: Underwriters purchase options - common shares Underwriters purchase options - warrants Private warrants Public warrants Total 3 Maritime Capital Shipping Limited Unaudited Consolidated Balance Sheet Conversion From IFRS to US GAAP December 31, 2009 As Reported Under Adjustments to Convert IFRS to US GAAP As Presented Under IFRS Debit Credit US GAAP ASSETS Current assets Cash and cash equivalents - - Restricted cash - - Trade accounts and other receivables - - Inventories - - Total current assets - - Property, plant & equipment - (A1) - Vessels, net - (A1) - (A5) (A4) Office equipment, net - (A1) - Drydocking - (A1) - Deferred Finance charges - (A3) - TOTAL ASSETS LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Long term borrowings (A2) - - Current portion of long-term debt - (A3) (A2) Trade accounts and other payable (A6) - Fair value of interest rate swap - - Current Income Tax Liabilities - Deferred revenue - - (A6) Total current liabilities Long-term debt, excluding current portion - (A2) (A2) (A3) Total liabilities Shareholder's equity Common stock, no par value - - Additional paid-in capital - - Reserves ) - - ) Accumulated deficit - (A4) ) (A5) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY Adjustments to Convert From IFRS to US GAAP (in thousands of U.S. dollars, unless otherwise noted): (A1) The reclassification of other fixed assets ($180) and dry-docking ($3,352) to align with Seanergy's presentation under US GAAP. (A2) The reclassification of borrowings back to long term from current liabilities due to waivers obtained subsequent to the balance sheet.Under US GAAP, debt can continue to be classified as long term, as long as the waiver is obtained prior to the issuance of the financial statements. (A3) The reclassification of deferred finance expenses to other assets that under IFRS are considered a component of (contra to) debt. (A4) To adjust depreciationfrom 7/1 to 12/31/09 based on 30 years useful life in accordance with Seanergy's accounting policy under US GAAP, as adopted on July 1, 2009. (A5) To reverse the impairment loss recorded under IFRS calculated for the 9 vessels acquired by Seanergy.US GAAP and IFRS utilize different methodologies for calculating the impairment loss.Under US GAAP, if the undiscounted cash flows were used, there is less impairment loss. (A6) The reclassification of deferred revenue from Trade accounts and other payables to Deferred Revenue to align with Seanergy's presentation under US GAAP. 4 Maritime Capital Shipping Limited Unaudited Consolidated Statement of Operations Conversion From IFRS to US GAAP For the year ended December 31, 2009 As Reported Under Adjustments to Convert IFRS to US GAAP As Presented Under IFRS Debit Credit US GAAP Revenues from vessels - - Commissions - Cost of services ) - (B1) - (B1) Vessel Revenue, net - Vessel operating expenses - (B1) (B1) ) Management fees - (B1) - ) Administrative expenses ) - 98 (B1) ) Depreciation of assets - (B1) (B2) ) 98 (B1) (B4) Amortization of deferred drydocking costs - (B4) - ) Impairment of assets ) - (B3) ) Operating Income Loss ) ) Finance costs ) - (B1) ) Finance income 53 - - 53 Loss on interest rate swaps - (B1) - ) Net Income Loss ) ) Income tax expense - - ) Net Income Loss ) ) Adjustments to Convert From IFRS to US GAAP (in thousands of U.S. dollars, unless otherwise noted): (B1)Reclassification to align with presentation of Seanergy's financial statements presentation. (B2) To adjust depreciation from 7/1 to 12/31/09 based on 30 years useful life in accordance with Seanergy's US GAAP accounting policy, as adopted on July 1, 2009. (B3) To reverse the impairment loss recorded under IFRS calculated for the 9 vessels acquired by Seanergy.US GAAP and IFRS utilize different methodologies for calculating impairment loss.Under US GAAP, if the undiscounted cash flows were used, there is less impairment loss. (B4) To reclassify the amortization of dry docking that is considered a component of vessel depreciation under IFRS. 5
